          Case 2:15-cv-03895-RA Document 32 Filed 12/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 FRANK VACCARO,

                                   Plaintiff,
                                                                     No. 15-CV-3895 (RA)
                              v.
                                                                            ORDER
 CORPORATE RESOURCE SERVICES, INC.,


                                   Defendant.


RONNIE ABRAMS, United States District Judge:

       On July 27, 2015, Defendant advised the Court that it had filed for Chapter 11

bankruptcy and that this action was thus subject to the automatic stay provision of the

Bankruptcy Code, 11 U.S.C. § 362. On July 28, 2015, the Court directed the Clerk of Court to

place this action on the suspense docket. Since then, the Court has requested periodic status

updates from the parties, the most recent of which was filed on May 27, 2020. See Dkt. 29. On

November 13, 2020, the Court directed Plaintiff to submit a status update no later than December

14, 2020. To date, however, Plaintiff has not done so.

       No later than January 15, 2021, Plaintiff shall submit a status update to the Court.

Plaintiff shall provide a copy of this Order to Defendant.

SO ORDERED.

 Dated:         December 28, 2020
                New York, New York

                                                     ________________________________
                                                     Ronnie Abrams
                                                     United States District Judge
